          Case 1:19-cv-00204-LLS Document 24 Filed 02/03/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BENNIE GIBSON,

                                 Plaintiff,

                     -against-                                    1:19-CV-0204 (LLS)

 EMPLOYEES, SUPERVISORS ADM. OF                                ORDER OF DISMISSAL
 DOCTORS NURSES EAST ELMHURST
 HOSP MED STUDENTS, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       By order dated September 21, 2020, the Court dismissed Plaintiff’s claims under 42

U.S.C. § 1983 against staff members of the Mt. Sinai Hospital and the Lawrence Nursing Home,

and any patients of the Lawrence Nursing Home, for failure to state a claim on which relief may

be granted. The Court also dismissed Plaintiff’s individual-capacity claims under § 1983 against

staff members of the Downstate and Five Points Correctional Facilities and Elmhurst Hospital

for the same reason. But the Court granted Plaintiff 30 days’ leave to file an amended complaint

to allege sufficient facts to state such claims, and to name the appropriate Downstate, Five

Points, and Elmhurst staff members as defendants. The Court further dismissed Plaintiff’s

official-capacity claims under § 1983 against Downstate and Five Points staff members because

those officials are immune from suit as to those claims. And the Court dismissed Plaintiff’s

official-capacity claims against Elmhurst staff members for failure to state a claim. (ECF 18.)

       The Court warned Plaintiff that if he failed to file an amended complaint as to his

individual-capacity claims under § 1983 against Downstate, Five Points, and Elmhurst staff

members, the Court would dismiss those claims for failure to state a claim, and would decline to

consider, under its supplemental jurisdiction, Plaintiff’s claims under state law. (Id. at 15.)
          Case 1:19-cv-00204-LLS Document 24 Filed 02/03/21 Page 2 of 2



       Plaintiff has failed to file an amended complaint. Accordingly, the Court dismisses

Plaintiff’s individual-capacity claims under § 1983 against Downstate, Five Points, and Elmhurst

staff members for failure to state a claim on which relief may be granted, and declines to

consider, under its supplemental jurisdiction, Plaintiff’s claims under state law.

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

SO ORDERED.

 Dated:    February 3, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  2
